Title: James Moylan to the American Commissioners, 17 August 1778: résumé
From: Moylan, James
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Lorient, August 17, 1778: The brig Lady Washington, Captain Rowntree, arrived yesterday from the James River with a cargo of tobacco, having sailed July 8. The captain tells me the two armies were in New Jersey and the British transports still in the Delaware. Washington’s army amounted to 18,000 men, the people were in high spirits and money was appreciating in value. D’Estaing’s fleet is expected daily.>